Exhibit STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of April 30, 2009, among Yisroel Guttfreund and Yechezkel Klohr (each, a “Seller” and collectively, the “Sellers”) of Watchtower Inc., a Nevada corporation (the “Company”) and Sholom Drizin (the “Purchaser”). RECITALS A. Sellers are the owners of an aggregate of 8,000,000 of the issued and outstanding shares (the “Shares”) of the Company, representing 64.52% of the outstanding stock on a fully-diluted basis. B. Pursuant to the terms and conditions of this Agreement, Sellers desire to sell, and Purchaser desires to purchase, all of the Sellers’ rights, title, and interest in and to all of the Shares as further described herein. NOW, THEREFORE, in consideration of the covenants, promises and representations set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: 1.Agreement to Purchase and Sell at the Closing.Subject to the terms and conditions of this Agreement, at the Closing (hereafter defined), Sellers shall sell, assign, transfer, convey, and deliver to Purchaser, and Purchaser shall accept and purchase, the Shares and any and all rights in the Shares to which Sellers are entitled, and by doing so Sellers shall be deemed to have assigned all of their rights, titles and interests in and to the Shares to Purchaser.Such sale of the Shares shall be evidenced by stock certificates, duly endorsed in blank or accompanied by stock powers duly executed in blank or other instruments of transfer in form and substance reasonably satisfactory to Purchaser. 2.Consideration.In consideration for the sale of the Shares, Purchaser shall deliver to Sellers (the “Purchase Price”) an aggregate of Fifty Thousand Dollars 3.Closing; Deliveries. (a)The purchase and sale of the Shares shall be held simultaneously with the execution of this Agreement at such place as the parties hereto may agree (the “Closing”). (b)At the Closing: (1)Sellers shall deliver to Purchaser (A) stock certificates evidencing the Shares, duly endorsed in blank or accompanied by stock powers duly executed in blank, or other instruments of transfer in form and substance reasonably satisfactory to Purchaser, (B) any documentary evidence of the due recordation in the Company’s share register of Purchaser’s full and unrestricted title to the Shares, and (C) such other documents as may be required under applicable law or reasonably requested by Purchaser. (2)The Sellers shall deliver to David Lubin & Associates, PLLC, as escrow agent for the Purchaser,(A) resignation letter from Yisroel Guttfruend from all his positions with the Company; (B) resignation letter from Yechezkel Klohr from all his positions with the Company which shall be effective 10 days after the mailing of an information statement pursuant to Rule 14f-1); (C) a shareholders’ list, including names and addresses of each shareholder, certificate numbers and issue dates; (D) any documentary evidence of the due recordation in the Company’s share register of Purchasers’ full and unrestricted title to the Shares, (E) all the books and records of the Company and (F) such other documents as may be required under applicable law or reasonably requested by Purchaser. (3)Purchaser shall deliver to Sellers the Purchase Price by wire transfer of immediately available funds to an account designated by the Sellers. 4.Representations and Warranties of Sellers.As an inducement to Purchaser to enter into this Agreement and to consummate the transactions contemplated herein, each Seller, severally and jointly, represents and warrants, as of the date of this Agreement and as of the Closing Date, to Purchaser as follows: 4.1Authority.Seller has the right, power, authority and capacity to execute and deliver this Agreement, to consummate the transactions contemplated hereby and to perform his obligations under this Agreement.This Agreement constitutes the legal, valid and binding obligations of Seller, enforceable against Seller in accordance with the terms hereof. 4.2Ownership.Seller is the sole record and beneficial owner of the Shares, has good and marketable title to the Shares, free and clear of all Encumbrances (hereafter defined), other than applicable restrictions under applicable securities laws, and has full legal right and power to sell, transfer and deliver the Shares to Purchaser in accordance with this Agreement.“Encumbrances” means any liens, pledges, hypothecations, charges, adverse claims, options, preferential arrangements or restrictions of any kind, including, without limitation, any restriction of the use, voting, transfer, receipt of income or other exercise of any attributes of ownership.Upon the execution and delivery of this Agreement, Purchaser will receive good and marketable title to the Shares, free and clear of all Encumbrances, other than restrictions imposed pursuant to any applicable securities laws and regulations.There are no stockholders’ agreements, voting trust, proxies, options, rights of first refusal or any other agreements or understandings with respect to the Shares. 4.3Valid Issuance.The Shares are duly authorized, validly issued, fully paid and non-assessable, and were not issued in violation of any preemptive or similar rights. 4.4No Conflict.None of the execution, delivery, or performance of this Agreement, and the consummation of the transactions contemplated hereby, conflicts or will conflict with, or (with or without notice or lapse of time, or both) result in a termination, breach or violation of (i) any instrument, contract or agreement to which the Seller is a party or by which he is bound, or to which the Shares are subject; or (ii) any federal, state, local or foreign law, ordinance, judgment, decree, order, statute, or regulation, or that of any other governmental body or authority, applicable to the Seller or the Shares. 2 4.5No Consent.No consent, approval, authorization or order of, or any filing or declaration with any governmental authority or any other person is required for the consummation by the Seller of any of the transactions on its part contemplated under this Agreement, other than the Current Report on Form 8-K disclosing the transaction contemplated herein. 4.6No Other Interest.Neither Seller nor any of his respective affiliates has any interest, direct or indirect, in any shares of capital stock or other equity in the Company or has any other direct or indirect interest in any tangible or intangible property which the Company uses or has used in the business conducted by the Company, or has any direct or indirect outstanding indebtedness to or from the Company, or related, directly or indirectly, to its assets, other than the Shares. 4.7No General Solicitation or Advertising. Neither any Seller nor any of its affiliates nor any person acting on its or their behalf (i) has conducted or will conduct any general solicitation (as that term is used in Rule 502(c) of Regulation D) or general advertising with respect to any of the Shares, or (ii) made any offers or sales of any security or solicited any offers to buy any security under any circumstances that would require registration of the Shares under the Securities Act of 1933, as amended (the “Securities Act”). 4.8Full Disclosure. No representation or warranty of the Sellers to the Purchaser in this Agreement omits to state a material fact necessary to make the statements herein, in light of the circumstances in which they were made, not misleading. There is no fact known to the Seller that has specific application to the Shares or the Company that materially adversely affects or, as far as can be reasonably foreseen, materially threatens the Shares or the Company that has not been set forth in this Agreement. 4.9Due Organization.The Company is duly organized, validly existing and in good standing under the laws of the State of Nevada, with full power and authority to own, lease, use and operate its properties and to carry on its business as and where now owned, leased, used, operated and conducted.The Company does not own, directly or indirectly, any capital stock of any corporation or any equity, profit sharing, participation or other interest in any corporation, partnership, limited liability company, joint venture or other entity. 4.10Capitalization.The
